DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Applicant’s response dated 10/25/2021 is acknowledged.
	Claims 1-4, 6-7, 9, 12-14, 17-20, 23-27, and 30 were pending.
	Claims 5, 8, 10-11, 15-16, 21-22, and 28-29 were previously cancelled. 
	Applicants have amended claims 1, 6, 9, and 27, and canceled claim 25.
	Currently, claims 1-4, 6-7, 9, 12-14, 17-20, 23-24, 26-27, and 30 are pending and under examination.
Rejections Withdrawn
	Rejection of claim 25 under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention has been withdrawn in view of Applicant’s cancelation of claim 25,
	Rejection of claims 1-4, 7, 9, 12-14, 17-20, 23-26, and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement is withdrawn in view of Applicant’s amendments to claims 1, 6, and 9.
	Rejection of claims 1-4, 6, 17-18, 23-26, and 30 are rejected under 35 U.S.C. 103 as allegedly being unpatentable over NCT02493361 (Clinical trial, study NCT02493361, version published 7/16/2015), further in view of Ngiow (Cancer Res. 2016 Nov 1;76(21):6266-6277, published online 9/9/2016) is withdrawn in view of Applicant’s amendments to claim 1.

	Rejection of claims 1-4, 6, 12-14, 17-19, 23-26, and 30 under 35 U.S.C. 103 as allegedly being unpatentable over NCT02493361, further in view of Ngiow, Zhu (J Immunol. 2010 Mar 1;184(5):2348-54, published 2/5/2010), and Heller (US 8,026,223 B1, published 9/27/2011) is withdrawn in view of Applicant’s amendments to claim 1.
	Rejection of claims 1-4, 6, 9, 17-18, 23-26, and 30 are rejected under 35 U.S.C. 103 as allegedly being unpatentable over NCT02493361, further in view of Ngiow and Becher (US 2015/0017121 Al, published 1/15/2015) is withdrawn in view of Applicant’s amendments to claim 1.
	Rejection of claims 1-4, 6, 17-18, 20, 23-26, and 30 are rejected under 35 U.S.C. 103 as allegedly being unpatentable over NCT02493361, further in view of Ngiow and Lee (Integr Biol (Camb)) is withdrawn in view of Applicant’s amendments to claim 1.

New Objections/Rejections Necessitated by Claim Amendments
Claim Objections
	Claims 1 and 27 objected to because of the following informalities:  Claims 1 and 27 recite the term "CTL4". This term should be amended to recite "CTLA4".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The terms “PD-1hi” and “CTLA4hi”in claims 1 and 27 are relative terms which render the claims indefinite. The terms “PD-1hi” and “CTLA4hi” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 17-18, 23-24, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over NCT02493361 (Clinical trial, study NCT02493361, version published 7/16/2015), further in view of Klein (WO 2016/079050 A1, published online 5/26/2016).
In regards to claims 1-4, 6, 23-24,  and 30, NCT02493361 teaches a method of treating metastatic melanoma, a tumor, in human patients comprising a plurality of treatment cycles wherein 
In regards to claim 17, NCT02493361 teaches Pembrolizumab will be administered every 3 weeks, and further that Pembrolizumab will be administered day 1 of each cycle (Arms and Interventions; Study Description, Brief Summary). Thus, each cycle is 3 weeks.
In regards to claim 18, NCT02493361 teaches these patients must have histological or cytological diagnosis of melanoma with progressive locally advanced or metastatic disease that is not amenable to definitive local therapy with curative intent (Eligibility, Inclusion Criteria). Unresectable tumor is defined as a tumor that is unable to be removed with surgery, and thus a metastatic tumor not amenable to definitive local therapy with curative intent, would be considered unresectable.
	NCT02493361 does not teach selecting a subject wherein less than 22% of intratumoral CD8 T cells in a tumor sample from the subject are PD-1hiCTL4hiCD8+ T cells.
	This deficiency is made up for by Klein.
	Klein teaches that PD-1hi and PD-1int subsets in tumor-infiltrating CD8+ T cells from cancer patients (Page 210, lines 22-25).
	Klein teaches in patient cell populations with a substantial amount of PD-1hi expressing (approximately > 15%) cells were not able to secrete cytokines, such as IFN-γ, TNF and IL-2. In contrast, cytokine secretion could be induced in most patient cell populations with a lower amount of PD-1hi expressing (approximately < 15%) cells. Klein further teaches that in patient cell populations with a lower amount of PD-1hi expressing (approximately < 15%) cells, the addition of a blocking antibody to 
	Klein further teaches that the increase in cytokine expression upon PD-1 blockade inversely correlated with the percentage of PD-1hi T cells, indicating that patients expressing larger numbers of PD-1hi T cells respond poorly to PD-1 blockade (Page 211, lines 21-23).
	Klein teaches the effect of PD-1 blockade correlated with the levels of PD-1 expression, with minimal effects on responsiveness of TILs with high proportions of PD-1hi subpopulations. The PD-1hi subset appeared more "exhausted," i.e., exhibited signs of functional exhaustion, and responded poorly to PD-1 blockade. Thus, the level of PD-1 expression may represent a novel marker to define distinct T cell subsets in human cancers and, may serve as a predictor of responses to treatment with PD-1 blocking antibodies (Page 213, lines 3-11).
	Klein further teaches PD-1hi T-cell subsets displayed a high co-expression of CTLA-4 (Page 216, lines 6-9).
	Thus it would be obvious to one of ordinary skill in the arts to modify the method of NCT02493361, to further comprise selecting a subject wherein less than 15% of intratumoral CD8 T cells in a tumor sample from the subject are PD-1hiCTL4hiCD8+ T cells. One of ordinary skill in the arts would be motivated, with a reasonable expectation of success, to do so, as Klein teaches cytokine secretion could be induced in most patient cell populations with a lower amount of PD-1hi expressing (approximately < 15%) cells, and the effect of PD-1 blockade correlated with the levels of PD-1 expression, with minimal effects on responsiveness of TILs with high proportions of PD-1hi subpopulations (approximately > 15%).
In regards to claim 30, the recited results, i.e. regression of tumor, will necessarily flow from the active steps of the claimed method. The claimed method of treating a tumor, will necessarily result in a regression of a tumor.
Claims 1-4, 6, 17-18, 23-24, 26-27, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over NCT02493361 (Clinical trial, study NCT02493361, version published 7/16/2015), further in view of Klein (WO 2016/079050 A1, published online 5/26/2016) and Ngiow (Cancer Res. 2016 Nov 1;76(21):6266-6277, published online 9/9/2016).
	In regards to claims 1-4, 6, 17-18, 23-24, and 30, the teachings of NCT02493361 and Klein are discussed supra.
	NCT02493361 does not teach wherein the subject is progressing or has progressed on anti-PD1 antibody therapy.
Ngiow teaches that agonistic anti-CD40 mAb converted PD1hi T cells into PD1lo T cells, reversing phenotypic T-cell exhaustion and allowing the anti-PD1 refractory tumors to respond to anti-PD1 therapy (Abstract). PD1 downmodulation by anti-CD40 mAb relied upon IL12 but not IL23,CD80/CD86/CD28, or CD70/CD27 (Abstract). Thus Ngiow teaches that the induced IL12 is specifically responsible for the reversal of PD-1 resistance. Ngiow further teaches that a combination of agents that induce IL12 production, including TLR ligands, vaccines, or cellular therapy, are likely to provide benefit with anti-PD1 therapy, and restoration of IL12 signaling when anti-PD1 therapy resistance develops may be feasible (Page OF10, 1st Column, 2nd to last paragraph).
In regards to claim 26, it would further be obvious to one of ordinary skill in the art to modify the method of treating metastatic melanoma, a tumor, in human patients comprising a plurality of treatment cycles wherein the treatment comprises: a) delivering an effective dose of a plasmid encoding IL-12 to the tumor by intratumoral electroporation; b) administering an effective dose of pembrolizumab, a PD-L1 antagonist, to the subject as taught by NCT02493361 and Klein, to further comprise wherein the subject is progressing or has progressed on anti-PD1 antibody therapy, as taught by Ngiow. One of ordinary skill in the art would be motivated to modify the method to specifically treat a subject who is progressing or has progressed on anti-PD1 antibody therapy, as Ngiow teaches a with anti-PD1 therapy, and restoration of IL12 signaling when anti-PD1 therapy resistance develops. It would be obvious to treat patients who have had anti-PD1 therapy and have developed resistance, as taught by Ngiow, with IL-12, as taught by NCT02493361 and Klein. Further, as Ngiow teaches that it is in fact the IL-12 that is responsible for the reversal of anti PD-1 therapy resistance, one would have a reasonable expectation of success from modifying the method to treat patients who have had prior anti-PD1 therapy.
In regards to claim 27, as Ngiow teaches that the induced IL12 is specifically responsible for the reversal of PD-1 resistance, the result of increasing responsiveness to checkpoint inhibitor therapy, necessarily flows from the reversal of PD-1 resistance. The method as taught by NCT02493361, Klein, and Ngiow above, will result in a reversal of PD-1 resistance, and thus increase responsiveness to PD-1 therapy, which is a checkpoint inhibitor therapy.

Claims 1-4, 6-7, 17-18, 23-24, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over NCT02493361 (Clinical trial, study NCT02493361, version published 7/16/2015), further in view of Klein (WO 2016/079050 A1, published online 5/26/2016) and Whitley (WO 00/75292 A1, published 12/14/2000).
	In regards to claims 1-4, 6, 17-18, 23-24, and 30, the teachings of NCT02493361 and Klein are discussed supra.
In regards to claim 7, NCT02493361 and Klein do not teach the plasmid encoding IL-12 comprises a plasmid encoding an IL-12 p35 subunit and an IL-12 p40 subunit, wherein the IL-12 p35 subunit and the IL-12 p40 subunit are separated by a P2A exon skipping motif or an internal ribosomal entry site.
This deficiency is made up for by Whitley.

It would be obvious to one or ordinary skill in the art to modify the method as taught by NCT02493361 and Klein to further comprise administering a nucleic acid sequence expression vector for encoding IL-12, wherein the IL-12 genes comprise subunits p35 and p40 separated by an IRES sequence, as taught by Whitley. One of ordinary skill in the art would be motivated to do so as to produce a self-assembling and functionally active molecule to elicit and/or enhance the patient’s immune response (page 10, lines 1-8). One of ordinary skill in the art would have a reasonable expectation of success at treating cancer with the specific self-assembling and functionally active IL-12, as taught by Whitley, in the method of treating cancer using an IL-12 plasmid as taught by NCT02493361 and Klein.

Claims 1-4, 6, 12-14, 17-19, 23-24, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over NCT02493361 (Clinical trial, study NCT02493361, version published 7/16/2015), further in view of Klein (WO 2016/079050 A1, published online 5/26/2016), Zhu (J Immunol. 2010 Mar 1;184(5):2348-54., published 2/5/2010), and Heller (US 8,026,223 B1, published 9/27/2011).
	In regards to claims 1-4, 6, 17-18, 23-24, and 30, the teachings of NCT02493361 and Klein are discussed supra.
In regards to claims 12-14, and 19 NCT02493361 and Klein do not teach the intratumoral electroporation comprises at least one pulse at a field strength of about 200 V/cm to about 1500 V/cm, and a duration of about 100 microseconds to about 20 milliseconds; wherein the intratumoral electroporation comprises at least one pulse at a field strength of about 350 V/cm and a duration of about 10 milliseconds; wherein the intratumoral electroporation comprises at least one pulse at a field 
These deficiencies are made up for by Zhu and Heller.
Zhu teaches the electroporation parameters for i.m. injection of IL-12 encoding DNA in patients with tumors are 350 V/cm and 20 ms pulse duration for two pulses (Page 2348, Materials and Methods, Gene constructs - Page 2349, Animal Procedures).
Heller teaches injecting a cancerous tumor with a first effective dose of plasmid coding for IL-12, administering a first electroporation therapy to the tumor, the first electroporation therapy further comprising the administration of six pulses delivered at 1500 V/cm at 100 microseconds pulse duration (Column 4, lines 5-14).
It would have been obvious to one of ordinary skill in the art to modify the method as taught by NCT02493361 and Klein, to further comprise the step wherein the intratumoral electroporation comprises at least one pulse at a field strength of about 350 V/cm and a duration of about 10  milliseconds.  Zhu had already taught the electroporation parameters for i.m. injection of IL-12 encoding DNA in patients with tumors are 350 V/cm and 20 ms pulse duration for two pulses. Heller teaches that treatment protocols with under 300V and pulses longer than 50ms have not been effective in demonstrating acceptable cure rates for tumors. Therefore adjusting the duration of the pulse from 20 ms to 10 ms would be within the realm of routine optimization for one of ordinary skill in the art. One would have been motivated to adjust the parameters for electroporation to optimize an electroporation protocol for the delivery of a plasmid encoding a therapeutic protein, such as IL-12, that will provide substantially improved results in the regression of cancer tumors, such as melanoma, while also substantially improving the long-term Survival rates (Heller, Column 2, lines 56-61). One of ordinary skill in the art would have had a reasonable expectation of success from utilizing a known electroporation protocol of IL-12 nucleic acid for treating cancer.
.

Claims 1-4, 6, 9, 17-18, 23-24, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over NCT02493361 (Clinical trial, study NCT02493361, version published 7/16/2015), further in view of Klein (WO 2016/079050 A1, published online 5/26/2016) and Becher (US 2015/0017121 A1, published 1/15/2015).
In regards to claims 1-4, 6, 17-18, 23-24, and 30, the teachings of NCT02493361 and Klein are discussed supra.
	In regards to claim 9, NCT02493361 and Klein do not teach the PD-1 or PD-L1 antagonist is delivered systemically.
	This deficiency is made up for by Becher.
Becher teaches a method of treating a patient suffering from malignant neoplastic disease, comprising the administration into a tumour, into the vicinity of a tumour, or to the lymph node associated with a tumour, of an IL-12 polypeptide having a biological activity of IL-12 or a nucleic acid expression vector encoding said IL-12 polypeptide, and the administration of a T cell inhibition blocker agent selected from a nonagonist CTLA-4 ligand and a non-agonist PD-1 ligand. Becher further teaches a 
It would have been obvious to one of ordinary skill in the art to modify the method as taught by NCT02493361 and Klein, to further comprise the step wherein the PD-1 or PD-L1 antagonist is delivered systemically. One would have been motivated to systemically administer PD-1, as it was already taught that was a safe and effective way of treating tumors in combination with IL-12 nucleic acid vectors in Becher. Further, one of ordinary skill in the art would have a reasonable expectation of systemically administering PD-1 along with IL-12 nucleic acid vectors, as it was already a known method of treating cancer, according to Becher.

Claims 1-4, 6, 17-18, 20, 23-24, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over NCT02493361 (Clinical trial, study NCT02493361, version published 7/16/2015), further in view of Klein (WO 2016/079050 A1, published online 5/26/2016) and Lee (Integr Biol (Camb). 2009 Mar;1(3):242-51., published 1/29/2009).
	In regards to claims 1-4, 6, 17-18, 23-24, and 30, the teachings of NCT02493361 and Klein are discussed supra.
	In regards to claim 20, NCT02493361 and Klein does not teach the electroporation incorporates Electrochemical Impedance Spectroscopy (EIS).
	This deficiency is made up for by Lee.
Lee teaches that probing impedance of cell membrane is necessary to fully understand resealing dynamics of the membrane in a nonlinear current response (Page 246, column 1, 3rd paragraph). Lee further teaches, dynamic process of membrane permeability of human cancer cells can be measured in microchannel during electroporation by combining electrochemical impedance spectroscopy (EIS) with microchannel electroporation (Page 246, column 1, 3rd paragraph).
.
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6-7, 9, 12-14, 17-20, 23- are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,426,847 B2 in view of Klein (WO 2016/079050 A1, published online 5/26/2016), Ngiow (Cancer Res. 2016 Nov 1;76(21):6266-6277, published online 9/9/2016), Zhu (J Immunol. 2010 Mar 1;184(5):2348-54., published 2/5/2010), Heller (US 8,026,223 B1, published 9/27/2011), Lee (Integr Biol (Camb). 2009 Mar;1(3):242-51., published 1/29/2009). 
In regards to instant claims 1-3, and 23-24, claims 1, 4, 9, 12-13 of the U.S patent teach a method of treating a tumor in a subject administering to the subject a plurality of treatment cycles wherein the treatment comprises: a) injecting the tumor with delivering an effective dose of a plasmid encoding IL-12 to the tumor by intratumoral electroporation and b) administering an effective dose of a PD-1 or PD-L1 antagonist to the subject, wherein the plasmid is injected on days 1, 5, and 8.

In regards to instant claim 6, the U.S. patent teaches that the PD-1 or PD-L1 antagonist is selected from the group consisting of: nivolumab, pembrolizumab, pidilizumab, and atezolizumab (Claim 7).
In regards to instant claim 7, the U.S. patent teaches a plasmid encoding an IL - 12 p35 subunit and an IL-12 p40 subunit separated by an internal ribosomal entry site (Claim 15).
In regards to instant claim 9, the U.S. patent teaches the PD-1 or PD-L1 antagonist is delivered systemically (Claim 6).
In regards to instant claim 12, the U.S. patent teaches the intratumoral electroporation comprises at least one pulse at a field strength of about 200 V/cm to about 1500 V/cm (Claim 3), and a duration of about 100 microseconds to about 1 milliseconds (Claim 2).
The U.S. patent does not teach that the plasmid is injected on days 1, 5, and 8, of each odd numbered treatment cycle and the PD-1 or PD-L1 antagonist is administered on day 1 of each odd and even numbered treatment cycle.
The U.S. patent does not teach selecting a subject wherein less than 22% of intratumoral CD8 T cells in a tumor sample from the subject are PD-1hiCTL4hiCD8+ T cells.
The U.S. patent does not teach that the treatment cycle is a 3 week cycle.
The U.S. patent does not teach that the tumor is unresectable. 
The U.S. patent does not teach that the electroporation incorporates Electrochemical Impedance Spectroscopy (EIS).
The U.S. patent does not teach the subject is progressing or has progressed on anti-PD1 antibody therapy.
The U.S. patent does not teach the intratumoral electroporation comprises at least one pulse at a field strength of about 350 V/cm and a duration of about 10 milliseconds; and the intratumoral 
NCT02493361 teaches a method of treating metastatic melanoma, a tumor, in human patients comprising a plurality of treatment cycles wherein the treatment comprises: a) delivering an effective dose of a plasmid encoding IL-12 to the tumor by intratumoral electroporation; b) administering an effective dose of pembrolizumab, a PD-L1 antagonist, to the subject, wherein the plasmid is injected on days 1, 5, and 8 of each odd numbered cycle, and pembrolizumab is administered on day 1 of each odd and even numbered treatment cycle (Arms and Interventions; Study Description, Brief Summary). NCT02493361 teaches Pembrolizumab will be administered every 3 weeks, and further that Pembrolizumab will be administered day 1 of each cycle (Arms and Interventions; Study Description, Brief Summary). Thus, each cycle is 3 weeks.
	Klein teaches that PD-1hi and PD-1int subsets in tumor-infiltrating CD8+ T cells from cancer patients (Page 210, lines 22-25).
	Klein teaches in patient cell populations with a substantial amount of PD-1hi expressing (approximately > 15%) cells were not able to secrete cytokines, such as IFN-γ, TNF and IL-2. In contrast, cytokine secretion could be induced in most patient cell populations with a lower amount of PD-1hi expressing (approximately < 15%) cells. Klein further teaches that in patient cell populations with a lower amount of PD-1hi expressing (approximately < 15%) cells, the addition of a blocking antibody to PD-1 upon stimulation by FolR1-TCB stimulation increased production of IL-2, IFN-γ and TNF-α (Page 211, lines 3-15).
	Klein further teaches that the increase in cytokine expression upon PD-1 blockade inversely correlated with the percentage of PD-1hi T cells, indicating that patients expressing larger numbers of PD-1hi T cells respond poorly to PD-1 blockade (Page 211, lines 21-23).
hi subpopulations. The PD-1hi subset appeared more "exhausted," i.e., exhibited signs of functional exhaustion, and responded poorly to PD-1 blockade. Thus, the level of PD-1 expression may represent a novel marker to define distinct T cell subsets in human cancers and, may serve as a predictor of responses to treatment with PD-1 blocking antibodies (Page 213, lines 3-11).
	Klein further teaches PD-1hi T-cell subsets displayed a high co-expression of CTLA-4 (Page 216, lines 6-9).
Ngiow teaches that agonistic anti-CD40 mAb converted PD1hi T cells into PD1lo T cells, reversing phenotypic T-cell exhaustion and allowing the anti-PD1 refractory tumors to respond to anti-PD1 therapy (Abstract). PD1 downmodulation by anti-CD40 mAb relied upon IL12 but not IL23,CD80/CD86/CD28, or CD70/CD27 (Abstract). Thus Ngiow teaches that the induced IL12 is specifically responsible for the reversal of PD-1 resistance. Ngiow further teaches that a combination of agents that induce IL12 production, including TLR ligands, vaccines, or cellular therapy, are likely to provide benefit with anti-PD1 therapy, and restoration of IL12 signaling when anti-PD1 therapy resistance develops may be feasible (Page OF10, 1st Column, 2nd to last paragraph).
Zhu teaches the electroporation parameters for i.m. injection of IL-12 encoding DNA in patients with tumors are 350 V/cm and 20 ms pulse duration for two pulses (Page 2348, Materials and Methods, Gene constructs - Page 2349, Animal Procedures).
Heller teaches injecting a cancerous tumor with a first effective dose of plasmid coding for IL-12, administering a first electroporation therapy to the tumor, the first electroporation therapy further comprising the administration of six pulses delivered at 1500 V/cm at 100 microseconds pulse duration (Column 4, lines 5-14).
rd paragraph). Lee further teaches, dynamic process of membrane permeability of human cancer cells can be measured in microchannel during electroporation by combining electrochemical impedance spectroscopy (EIS) with microchannel electroporation (Page 246, column 1, 3rd paragraph).
	It would be obvious to one of ordinary skill in the arts to modify the method of as taught by the U.S. patent, to further comprise selecting a subject wherein less than 15% of intratumoral CD8 T cells in a tumor sample from the subject are PD-1hiCTL4hiCD8+ T cells. One of ordinary skill in the arts would be motivated, with a reasonable expectation of success, to do so, as Klein teaches cytokine secretion could be induced in most patient cell populations with a lower amount of PD-1hi expressing (approximately < 15%) cells, and the effect of PD-1 blockade correlated with the levels of PD-1 expression, with minimal effects on responsiveness of TILs with high proportions of PD-1hi subpopulations (approximately > 15%).
It would be obvious to one of ordinary skill in the art to further modify the method as taught by the U.S. patent and Klein above, to further comprise the step wherein the plasmid is injected on days 1, 5, and 8 of each odd numbered cycle, and the PD-L1 antagonist is administered on day 1 of each odd and even numbered treatment cycle, as taught by NCT02493361. One would be motivated to use the dosage schedule of NCT02493361, as it is already an art-known dosage schedule for treating cancer using a PD-L1 antagonist and an IL-12 plasmid. One of ordinary skill in the art would have a reasonable expectation of success from using an art-known schedule when administering the PD-L1 antagonist and IL-12 plasmid.
In regards to claim 26, it would further be obvious to one of ordinary skill in the art to modify the method as taught by the U.S. patent, NCT02493361, and Klein above, to further comprise wherein the subject is progressing or has progressed on anti-PD1 antibody therapy, as taught by Ngiow. One of ordinary skill in the art would be motivated to modify the method to specifically treat a subject who is with anti-PD1 therapy, and restoration of IL12 signaling when anti-PD1 therapy resistance develops. It would be obvious to treat patients who have had anti-PD1 therapy and have developed resistance, as taught by Ngiow, with IL-12, as taught by NCT02493361 and Klein. Further, as Ngiow teaches that it is in fact the IL-12 that is responsible for the reversal of anti PD-1 therapy resistance, one would have a reasonable expectation of success from modifying the method to treat patients who have had prior anti-PD1 therapy.
In regards to claim 27, as Ngiow teaches that the induced IL12 is specifically responsible for the reversal of PD-1 resistance, the result of increasing responsiveness to checkpoint inhibitor therapy, necessarily flows from the reversal of PD-1 resistance. The method as taught by the U.S. patent, NCT02493361, Klein, and Ngiow above, will result in a reversal of PD-1 resistance, and thus increase responsiveness to PD-1 therapy, which is a checkpoint inhibitor therapy.
In regards to instant claim 13, it would have been obvious to one of ordinary skill in the art to modify the method as taught by the U.S. patent, NCT02493361 and Klein, to further comprise the step wherein the intratumoral electroporation comprises at least one pulse at a field strength of about 350 V/cm and a duration of about 10 milliseconds.  Zhu had already taught the electroporation parameters for i.m. injection of IL-12 encoding DNA in patients with tumors are 350 V/cm and 20 ms pulse duration for two pulses. Heller teaches that treatment protocols with under 300V and pulses longer than 50ms have not been effective in demonstrating acceptable cure rates for tumors. Therefore adjusting the duration of the pulse from 20 ms to 10 ms would be within the realm of routine optimization for one of ordinary skill in the art. One would have been motivated to adjust the parameters for electroporation to optimize an electroporation protocol for the delivery of a plasmid encoding a therapeutic protein, such as IL-12, that will provide substantially improved results in the regression of cancer tumors, such as 
In regards to instant claims 14 and 19, it would have further been further obvious to one of ordinary skill in the art to modify the method as taught by the U.S. patent, NCT02493361 and Klein, to further comprise the administration of six pulses delivered at 1500 V/cm at 100 microseconds pulse duration. One would have been motivated to adjust the parameters for electroporation to optimize an electroporation protocol for the delivery of a plasmid encoding a therapeutic protein, such as IL-12, that will provide substantially improved results in the regression of cancer tumors, such as melanoma, while also substantially improving the long-term Survival rates (Heller, Column 2, lines 56-61). One of ordinary skill in the art would have had a reasonable expectation of success from utilizing a known electroporation protocol of IL-12 nucleic acid for treating cancer.
In regards to instant claim 17, NCT02493361 teaches Pembrolizumab will be administered every 3 weeks, and further that Pembrolizumab will be administered day 1 of each cycle (Arms and Interventions; Study Description, Brief Summary). Thus, each cycle is 3 weeks.
In regards to instant claim 18, NCT02493361 teaches these patients must have histological or cytological diagnosis of melanoma with progressive locally advanced or metastatic disease that is not amenable to definitive local therapy with curative intent (Eligibility, Inclusion Criteria). Unresectable tumor is defined as a tumor that is unable to be removed with surgery, and thus a metastatic tumor not amenable to definitive local therapy with curative intent, would be considered unresectable.
In regards to claim 20, it would be obvious to modify the method as taught by the U.S. patent, NCT02493361, and Klein, to further comprise combining electrochemical impedance spectroscopy (EIS) with microchannel electroporation, as taught by Lee. One of ordinary skill in the arts would be motivated to do so as probing impedance of cell membrane is necessary to fully understand resealing 
In regards to claim 30, the recited results, i.e. regression of tumor, will necessarily flow from the active steps of the claimed method. The claimed method of treating a tumor, will necessarily result in a regression of a tumor.

Claims 1-4, 6-7, 9, 12-14, 17-20, 23- are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-9, 12-22, and 24-25 of copending Application No. 1 in view of Klein (WO 2016/079050 A1, published online 5/26/2016), Ngiow (Cancer Res. 2016 Nov 1;76(21):6266-6277, published online 9/9/2016), Heller (US 8,026,223 B1, published 9/27/2011), Becher (US 2015/0017121 A1, published 1/15/2015), and Whitley (WO 00/75292 A1, published 12/14/2000). 
	Claim 12 of copending application teaches a method of treating cancer comprising delivering an IL-12 expression vector into the tumor using at least one intratumoral electroporation treatment.
	Claim 25 of the copending application further teaches wherein the treatment further comprises an anti PD1 or PDL1 antagonist.
	Claim 24 of the copending application teaches an increase in lymphocyte and monocyte cell surface markers in the tumor.
	Claim 22 teaches melanoma.

	Claim 13-19 teaches an electroporation with a field strength of about 200 V/cm to 1500 V/cm; a pulse length of about 100 microseconds to 50 milliseconds; a field strength of 350-450 V/cm and a pulse length of about 10 ms.
	The copending application does not teach selecting a subject wherein less than 22% of intratumoral CD8 T cells in a tumor sample from the subject are PD-1hiCTL4hiCD8+ T cells. and administering to the subject a plurality of treatment cycles, and wherein the plasmid is injected on days 1, 5, and 8 of each odd numbered treatment cycle and the PD-1 or PD-L1 antagonist is administered on day 1 of each odd and even numbered treatment cycle.
	The copending application does not teach the patient is a human.
	The copending application does not teach the PD-1 or PD-L1 antagonist is selected from the group consisting of: nivolumab, pembrolizumab, pidilizumab, and atezolizumab.
	The copending application does not teach the plasmid encoding IL-12 comprises a plasmid encoding an IL-12 p35 subunit and an IL-12 p40 subunits subunit, wherein the IL-12 p35 subunit and the IL-12 p40 subunit are separated by a P2A exon skipping motif or an internal ribosomal entry site.
	The copending application does not teach the PD-1 or PD-L1 antagonist is delivered systemically.
	The copending application does not teach the intratumoral electroporation comprises at least one pulse at a field strength of about 1500 V/cm, and a duration of about 100 microseconds.
	The copending application does not teach the treatment cycle is a 3 week cycle.
	The copending application does not teach the tumor is unresectable.
	The copending application does not teach six pulses.
	The copending application does not teach metastatic cancer.

	The copending application does not teach a method of increasing responsiveness to checkpoint inhibitor therapy. 
	NCT02493361 teaches a method of treating metastatic melanoma, a tumor, in human patients comprising a plurality of treatment cycles wherein the treatment comprises: a) delivering an effective dose of a plasmid encoding IL-12 to the tumor by intratumoral electroporation; b) administering an effective dose of pembrolizumab, a PD-L1 antagonist, to the subject, wherein the plasmid is injected on days 1, 5, and 8 of each odd numbered cycle, and pembrolizumab is administered on day 1 of each odd and even numbered treatment cycle (Arms and Interventions; Study Description, Brief Summary). NCT02493361 teaches Pembrolizumab will be administered every 3 weeks, and further that Pembrolizumab will be administered day 1 of each cycle (Arms and Interventions; Study Description, Brief Summary). Thus, each cycle is 3 weeks.
	Klein teaches that PD-1hi and PD-1int subsets in tumor-infiltrating CD8+ T cells from cancer patients (Page 210, lines 22-25).
	Klein teaches in patient cell populations with a substantial amount of PD-1hi expressing (approximately > 15%) cells were not able to secrete cytokines, such as IFN-γ, TNF and IL-2. In contrast, cytokine secretion could be induced in most patient cell populations with a lower amount of PD-1hi expressing (approximately < 15%) cells. Klein further teaches that in patient cell populations with a lower amount of PD-1hi expressing (approximately < 15%) cells, the addition of a blocking antibody to PD-1 upon stimulation by FolR1-TCB stimulation increased production of IL-2, IFN-γ and TNF-α (Page 211, lines 3-15).
hi T cells, indicating that patients expressing larger numbers of PD-1hi T cells respond poorly to PD-1 blockade (Page 211, lines 21-23).
	Klein teaches the effect of PD-1 blockade correlated with the levels of PD-1 expression, with minimal effects on responsiveness of TILs with high proportions of PD-1hi subpopulations. The PD-1hi subset appeared more "exhausted," i.e., exhibited signs of functional exhaustion, and responded poorly to PD-1 blockade. Thus, the level of PD-1 expression may represent a novel marker to define distinct T cell subsets in human cancers and, may serve as a predictor of responses to treatment with PD-1 blocking antibodies (Page 213, lines 3-11).
	Klein further teaches PD-1hi T-cell subsets displayed a high co-expression of CTLA-4 (Page 216, lines 6-9).
	Ngiow teaches that agonistic anti-CD40 mAb converted PD1hi T cells into PD1lo T cells, reversing phenotypic T-cell exhaustion and allowing the anti-PD1 refractory tumors to respond to anti-PD1 therapy (Abstract). PD1 downmodulation by anti-CD40 mAb relied upon IL12 but not IL23,CD80/CD86/CD28, or CD70/CD27 (Abstract). Thus Ngiow teaches that the induced IL12 is specifically responsible for the reversal of PD-1 resistance. Ngiow further teaches that a combination of agents that induce IL12 production, including TLR ligands, vaccines, or cellular therapy, are likely to provide benefit with anti-PD1 therapy, and restoration of IL12 signaling when anti-PD1 therapy resistance develops may be feasible (Page OF10, 1st Column, 2nd to last paragraph).
Whitley teaches a method of treating a subject from cancer comprising administering a nucleic acid sequence expression vector for encoding IL-12, wherein the IL-12 genes comprise subunits p35 and p40 separated by an IRES (internal ribosomal entry sequence) sequence (Claims 7 and 12).
Heller teaches injecting a cancerous tumor with a first effective dose of plasmid coding for IL-12, administering a first electroporation therapy to the tumor, the first electroporation therapy further 
Becher teaches a method of treating a patient suffering from malignant neoplastic disease, comprising the administration into a tumour, into the vicinity of a tumour, or to the lymph node associated with a tumour, of an IL-12 polypeptide having a biological activity of IL-12 or a nucleic acid expression vector encoding said IL-12 polypeptide, and the administration of a T cell inhibition blocker agent selected from a nonagonist CTLA-4 ligand and a non-agonist PD-I ligand. Becher further teaches a method wherein the PD-1 antagonist and the IL-12 polypeptide is administered systemically together with systemic PD-1 blockade (page 2, paragraph [0025]).
It would be obvious to one of ordinary skill in the art to modify the method as taught by the copending application, to further comprise the steps as taught by NCT02493361. As NCT02493361 and the copending application both teach methods of treating a tumor comprising administering to a patient an IL12 plasmid via electroporation, and a PD-1/PD-L1 antagonist. One would be motivated to use the specific dosages, and electroporation protocols as taught in the art in order to more effectively treat cancer. One would have a reasonable expectation of success from using the specific dosage schedules and electroporation protocols known in the arts.
	It would be obvious to one of ordinary skill in the arts to modify the method of as taught by copending application and NCT02493361 , to further comprise selecting a subject wherein less than 15% of intratumoral CD8 T cells in a tumor sample from the subject are PD-1hiCTL4hiCD8+ T cells, as taught by Klein. One of ordinary skill in the arts would be motivated, with a reasonable expectation of success, to do so, as Klein teaches cytokine secretion could be induced in most patient cell populations with a lower amount of PD-1hi expressing (approximately < 15%) cells, and the effect of PD-1 blockade correlated with the levels of PD-1 expression, with minimal effects on responsiveness of TILs with high proportions of PD-1hi subpopulations (approximately > 15%).
with anti-PD1 therapy, and restoration of IL12 signaling when anti-PD1 therapy resistance develops. It would be obvious to treat patients who have had anti-PD1 therapy and have developed resistance, as taught by Ngiow, with IL-12, as taught by the copending application, NCT02493361 and Klein. Further, as Ngiow teaches that it is in fact the IL-12 that is responsible for the reversal of anti PD-1 therapy resistance, one would have a reasonable expectation of success from modifying the method to treat patients who have had prior anti-PD1 therapy.
In regards to claim 27, as Ngiow teaches that the induced IL12 is specifically responsible for the reversal of PD-1 resistance, the result of increasing responsiveness to checkpoint inhibitor therapy, necessarily flows from the reversal of PD-1 resistance. The method as taught by the copending application, NCT02493361, Klein, and Ngiow above, will result in a reversal of PD-1 resistance, and thus increase responsiveness to PD-1 therapy, which is a checkpoint inhibitor therapy.
In regards to instant claim 30, the recited results, i.e. regression of tumor, will necessarily flow from the active steps of the claimed method. The claimed method of treating a tumor, will necessarily result in a regression of a tumor.
It would have further been further obvious to one of ordinary skill in the art to modify the method as taught by the copending application, NCT02493361 and Klein, to further comprise the administration of six pulses delivered at 1500 V/cm at 100 microseconds pulse duration. One would have been motivated to adjust the parameters for electroporation to optimize an electroporation 
It would be obvious to one or ordinary skill in the art to modify the method as taught by the copending application, NCT02493361, and Klein to further comprise administering a nucleic acid sequence expression vector for encoding IL-12, wherein the IL-12 genes comprise subunits p35 and p40 separated by an IRES sequence, as taught by Whitley. One of ordinary skill in the art would be motivated to do so as to produce a self-assembling and functionally active molecule to elicit and/or enhance the patient’s immune response (page 10, lines 1-8). One of ordinary skill in the art would have a reasonable expectation of success at treating cancer with the specific self-assembling and functionally active IL-12, as taught by Whitley, in the method of treating cancer using an IL-12 plasmid as taught by the copending application, NCT02493361 and Ngiow.
It would have been obvious to one of ordinary skill in the art to modify the method as taught by the copending application, NCT02493361 and Klein, to further comprise the step wherein the PD-1 or PD-L1 antagonist is delivered systemically. One would have been motivated to systemically administer PD-1, as it was already taught that was a safe and effective way of treating tumors with IL-12 nucleic acid vectors in Becher. Further, one of ordinary skill in the art would have a reasonable expectation of systemically administering PD-1 along with IL-12 nucleic acid vectors, as it was already a known method of treating cancer, according to Becher.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-4, 6-7, 9, 12-14, 17-20, 23- are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/401,811 in view of Klein (WO 2016/079050 A1, published online 5/26/2016), Ngiow (Cancer Res. 2016 Nov 1;76(21):6266-6277, published online 9/9/2016), Zhu (J Immunol. 2010 Mar 1;184(5):2348-54., published 2/5/2010), Whitley (WO 00/75292 A1, published 12/14/2000), Heller (US 8,026,223 B1, published 9/27/2011), Lee (Integr Biol (Camb). 2009 Mar;1(3):242-51., published 1/29/2009), and Becher (US 2015/0017121 A1, published 1/15/2015). 
	Claim 1 of the copending application teaches a method of treating a lesion at a lung of a subject who is no-responsive or predicted to be non-responsive to anti-PD1 or anti-PDL1 therapy, the method comprising administering an IL-12 plasmid, administering electroporation therapy, and administering a checkpoint inhibitor.
	Claim 13 of the copending application teaches the checkpoint inhibitor is administered systemically.
	Claim 14 of the copending application teaches the checkpoint inhibitor is an anti-PD1 antibody or an anti-PDL1 antibody.
	Claim 15 of the copending applicatyion teaches the chickpoint inhibitor comprises nivolumab, pembrolizumab, pidilizumab, or atezolizumab.
	The copending application does not teach treating a metastatic melonoma and administering to the subject a plurality of treatment cycles, and wherein the plasmid is injected on days 1, 5, and 8 of each odd numbered treatment cycle and the PD-1 or PD-L1 antagonist is administered on day 1 of each odd and even numbered treatment cycle.
	The copending application does not teach the subject is a human.
	The copending application does not teach the cancer is melanoma.

	The copending application does not teach the intratumoral electroporation comprises at least one pulse at a field strength of about 200 V/cm to about 1500 V/cm, and a duration of about 100 microseconds to about 20 milliseconds.
	The copending application does not teach the intratumoral electroporation comprises at least one pulse at a field strength of about 350 V/cm and a duration of about 10 milliseconds.
	The copending application does not teach the intratumoral electroporation comprises at least one pulse at a field strength of about 1500 V/cm, and a duration of about 100 microseconds.
	The copending application does not teach the treatment cycle is a 3 week cycle.
	The copending application does not teach the tumor is unresectable.
	The copending application does not teach six pulses.
	The copending application does not teach the electroporation incorporates Electrochemical Impedance Spectroscopy (EIS).
	The copending application does not teach metastatic cancer.
The copending application does not teach the subject is progressing or has progressed on anti-PD1 antibody therapy.
	The copending application does not teach a method of increasing responsiveness to checkpoint inhibitor therapy. 
	NCT02493361 teaches a method of treating metastatic melanoma, a tumor, in human patients comprising a plurality of treatment cycles wherein the treatment comprises: a) delivering an effective dose of a plasmid encoding IL-12 to the tumor by intratumoral electroporation; b) administering an effective dose of pembrolizumab, a PD-L1 antagonist, to the subject, wherein the plasmid is injected on 
	Klein teaches that PD-1hi and PD-1int subsets in tumor-infiltrating CD8+ T cells from cancer patients (Page 210, lines 22-25).
	Klein teaches in patient cell populations with a substantial amount of PD-1hi expressing (approximately > 15%) cells were not able to secrete cytokines, such as IFN-γ, TNF and IL-2. In contrast, cytokine secretion could be induced in most patient cell populations with a lower amount of PD-1hi expressing (approximately < 15%) cells. Klein further teaches that in patient cell populations with a lower amount of PD-1hi expressing (approximately < 15%) cells, the addition of a blocking antibody to PD-1 upon stimulation by FolR1-TCB stimulation increased production of IL-2, IFN-γ and TNF-α (Page 211, lines 3-15).
	Klein further teaches that the increase in cytokine expression upon PD-1 blockade inversely correlated with the percentage of PD-1hi T cells, indicating that patients expressing larger numbers of PD-1hi T cells respond poorly to PD-1 blockade (Page 211, lines 21-23).
	Klein teaches the effect of PD-1 blockade correlated with the levels of PD-1 expression, with minimal effects on responsiveness of TILs with high proportions of PD-1hi subpopulations. The PD-1hi subset appeared more "exhausted," i.e., exhibited signs of functional exhaustion, and responded poorly to PD-1 blockade. Thus, the level of PD-1 expression may represent a novel marker to define distinct T cell subsets in human cancers and, may serve as a predictor of responses to treatment with PD-1 blocking antibodies (Page 213, lines 3-11).
hi T-cell subsets displayed a high co-expression of CTLA-4 (Page 216, lines 6-9).
	Ngiow teaches that agonistic anti-CD40 mAb converted PD1hi T cells into PD1lo T cells, reversing phenotypic T-cell exhaustion and allowing the anti-PD1 refractory tumors to respond to anti-PD1 therapy (Abstract). PD1 downmodulation by anti-CD40 mAb relied upon IL12 but not IL23,CD80/CD86/CD28, or CD70/CD27 (Abstract). Thus Ngiow teaches that the induced IL12 is specifically responsible for the reversal of PD-1 resistance. Ngiow further teaches that a combination of agents that induce IL12 production, including TLR ligands, vaccines, or cellular therapy, are likely to provide benefit with anti-PD1 therapy, and restoration of IL12 signaling when anti-PD1 therapy resistance develops may be feasible (Page OF10, 1st Column, 2nd to last paragraph).
Whitley teaches a method of treating a subject from cancer comprising administering a nucleic acid sequence expression vector for encoding IL-12, wherein the IL-12 genes comprise subunits p35 and p40 separated by an IRES (internal ribosomal entry sequence) sequence (Claims 7 and 12).
Heller teaches injecting a cancerous tumor with a first effective dose of plasmid coding for IL-12, administering a first electroporation therapy to the tumor, the first electroporation therapy further comprising the administration of six pulses delivered at 1500 V/cm at 100 microseconds pulse duration (Column 4, lines 5-14).
Zhu teaches the electroporation parameters for i.m. injection of IL-12 encoding DNA in patients with tumors are 350 V/cm and 20 ms pulse duration for two pulses (Page 2348, Materials and Methods, Gene constructs - Page 2349, Animal Procedures).
Becher teaches a method of treating a patient suffering from malignant neoplastic disease, comprising the administration into a tumour, into the vicinity of a tumour, or to the lymph node associated with a tumour, of an IL-12 polypeptide having a biological activity of IL-12 or a nucleic acid expression vector encoding said IL-12 polypeptide, and the administration of a T cell inhibition blocker 
Lee teaches that probing impedance of cell membrane is necessary to fully understand resealing dynamics of the membrane in a nonlinear current response (Page 246, column 1, 3rd paragraph). Lee further teaches, dynamic process of membrane permeability of human cancer cells can be measured in microchannel during electroporation by combining electrochemical impedance spectroscopy (EIS) with microchannel electroporation (Page 246, column 1, 3rd paragraph).
It would be obvious to one of ordinary skill in the art to modify the method as taught by the copending application, to further comprise the steps i.e. treating metastatic melanoma as taught by NCT02493361. As NCT02493361 and the copending application both teach methods of treating a tumor comprising administering to a patient an IL12 plasmid via electroporation, and a PD-1/PD-L1 antagonist. One would be motivated to use the specific dosages, and electroporation protocols as taught in the art in order to more effectively treat cancer. One would have a reasonable expectation of success from using the specific dosage schedules and electroporation protocols known in the arts to treat metastatic melanoma as, both melanoma and lesions of the lung are associated with tumors.
	It would be obvious to one of ordinary skill in the arts to modify the method of as taught by copending application and NCT02493361 , to further comprise selecting a subject wherein less than 15% of intratumoral CD8 T cells in a tumor sample from the subject are PD-1hiCTL4hiCD8+ T cells, as taught by Klein. One of ordinary skill in the arts would be motivated, with a reasonable expectation of success, to do so, as Klein teaches cytokine secretion could be induced in most patient cell populations with a lower amount of PD-1hi expressing (approximately < 15%) cells, and the effect of PD-1 blockade correlated with the levels of PD-1 expression, with minimal effects on responsiveness of TILs with high proportions of PD-1hi subpopulations (approximately > 15%).
with anti-PD1 therapy, and restoration of IL12 signaling when anti-PD1 therapy resistance develops. It would be obvious to treat patients who have had anti-PD1 therapy and have developed resistance, as taught by Ngiow, with IL-12, as taught by the copending application, NCT02493361 and Klein. Further, as Ngiow teaches that it is in fact the IL-12 that is responsible for the reversal of anti PD-1 therapy resistance, one would have a reasonable expectation of success from modifying the method to treat patients who have had prior anti-PD1 therapy.
In regards to claim 27, as Ngiow teaches that the induced IL12 is specifically responsible for the reversal of PD-1 resistance, the result of increasing responsiveness to checkpoint inhibitor therapy, necessarily flows from the reversal of PD-1 resistance. The method as taught by the copending application, NCT02493361, Klein, and Ngiow above, will result in a reversal of PD-1 resistance, and thus increase responsiveness to PD-1 therapy, which is a checkpoint inhibitor therapy.
In regards to instant claim 30, the recited results, i.e. regression of tumor, will necessarily flow from the active steps of the claimed method. The claimed method of treating a tumor, will necessarily result in a regression of a tumor.
It would have been obvious to one of ordinary skill in the art to modify the method as taught by the copending application, NCT02493361 and Klein, to further comprise the step wherein the intratumoral electroporation comprises at least one pulse at a field strength of about 350 V/cm and a duration of about 10 milliseconds.  Zhu had already taught the electroporation parameters for i.m. 
It would be obvious to modify the method as taught by the copending application, NCT02493361 and Klein, to further comprise combining electrochemical impedance spectroscopy (EIS) with microchannel electroporation, as taught by Lee. One of ordinary skill in the arts would be motivated to do so as probing impedance of cell membrane is necessary to fully understand resealing dynamics of the membrane in a nonlinear current response, and Lee teaches that the way to measure the dynamic process of membrane permeability of human cancer cells is by combining EIS with electroporation. One of ordinary skill would have a reasonable expectation of success from combining electrochemical impedance spectroscopy (EIS) with microchannel electroporation, a known method of measuring dynamic process of membrane permeability of human cancer cells, in a method of treating cancer cells using electroporation, as taught by the copending application, NCT02493361 and Klein.
It would have further been further obvious to one of ordinary skill in the art to modify the method as taught by the copending application, NCT02493361 and Klein, to further comprise the administration of six pulses delivered at 1500 V/cm at 100 microseconds pulse duration. One would have been motivated to adjust the parameters for electroporation to optimize an electroporation 
It would be obvious to one or ordinary skill in the art to modify the method as taught by the copending application, NCT02493361, and Klein to further comprise administering a nucleic acid sequence expression vector for encoding IL-12, wherein the IL-12 genes comprise subunits p35 and p40 separated by an IRES sequence, as taught by Whitley. One of ordinary skill in the art would be motivated to do so as to produce a self-assembling and functionally active molecule to elicit and/or enhance the patient’s immune response (page 10, lines 1-8). One of ordinary skill in the art would have a reasonable expectation of success at treating cancer with the specific self-assembling and functionally active IL-12, as taught by Whitley, in the method of treating cancer using an IL-12 plasmid as taught by the copending application, NCT02493361 and Ngiow.
It would have been obvious to one of ordinary skill in the art to modify the method as taught by the copending application, NCT02493361 and Klein, to further comprise the step wherein the PD-1 or PD-L1 antagonist is delivered systemically. One would have been motivated to systemically administer PD-1, as it was already taught that was a safe and effective way of treating tumors with IL-12 nucleic acid vectors in Becher. Further, one of ordinary skill in the art would have a reasonable expectation of systemically administering PD-1 along with IL-12 nucleic acid vectors, as it was already a known method of treating cancer, according to Becher.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6-7, 9, 12-14, 17-20, 23- are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-41 of copending Application No. 16/550,475 in view of Klein (WO 2016/079050 A1, published online 5/26/2016), Ngiow (Cancer Res. 2016 Nov 1;76(21):6266-6277, published online 9/9/2016), Zhu (J Immunol. 2010 Mar 1;184(5):2348-54., published 2/5/2010), Heller (US 8,026,223 B1, published 9/27/2011), Lee (Integr Biol (Camb). 2009 Mar;1(3):242-51., published 1/29/2009).. 
	Claim 29 of the copending application teaches a method of treating a subject having a treatment-refractory, cutaneous or subcutaneous, cancerous tumor, the method comprising: a) injecting the treatment-refractory cutaneous or subcutaneous cancerous tumor with an effective dose of at least one plasmid coding for at least one immunostimulatory cytokine; b) administering electroporation therapy to the tumor; and c) concurrently administering an effective dose of an immune checkpoint inhibitor to the subject.
	Claim 30 of the copending application teaches the electroporation therapy comprises administration of at least one voltage pulse over a duration of about 100 microseconds to about 1 millisecond.
	Claim 31 of the copending application teaches wherein the 1-6 voltage pulses have a field strength of about 20 V/cm to about 1500 V/cm.
	Claim 32 of the copending application teaches wherein the electroporation therapy comprises administration of 1-6 voltage pulses.
	Claim 33 of the copending application teaches wherein the immune checkpoint inhibitor is a PD-1 or PD-LI antagonist.
	Claim 35 of the copending application teaches wherein the PD-1 or PD-L1 antagonist is administered systemically.

	Claim 37 of the copending application teaches the PD-1 or PD-L1 antagonist is selected from the group consisting of: nivolumab, pembrolizumab, pidilizumab, and MPDL3280A.
	Claim 38 of the copending application teaches wherein the at least one plasmid coding for the at least one immunostimulatory cytokine comprises a nucleic acid encoding an IL-12.
	Claim 39 of the copending application teaches wherein the at least one plasmid coding for the at least one immunostimulatory cytokine comprises a nucleic acid encoding an IL-12 p35 subunit and an IL-12 p40 subunit.
	Claim 40 of the copending application teaches wherein the at least one plasmid coding for the at least one immunostimulatory cytokine is a plasmid encoding an IL-12 p35 subunit and an IL-12 p40 subunit separated by an internal ribosomal entry site.
	Claim 41 of the copending application teaches wherein the treatment-refractory cutaneous or subcutaneous cancerous tumor is selected from the group consisting of: breast cancer tumor triple-negative breast cancer tumor, and melanoma tumor.
	The copending application does not teach electing a subject wherein the subject is a PD-1 nonresponder and administering to the subject a plurality of treatment cycles, and wherein the plasmid is injected on days 1, 5, and 8 of each odd numbered treatment cycle and the PD-1 or PD-L1 antagonist is administered on day 1 of each odd and even numbered treatment cycle.
	The copending application does not teach the patient is a human.
	The copending application does not teach the intratumoral electroporation comprises at least one pulse at a field strength of about 350 V/cm and a duration of about 10 milliseconds.
	The copending application does not teach the intratumoral electroporation comprises at least one pulse at a field strength of about 1500 V/cm, and a duration of about 100 microseconds.

	The copending application does not teach the electroporation incorporates Electrochemical Impedance Spectroscopy (EIS).
	The copending application does not teach the tumor is unresectable.
	The copending application does not teach metastatic cancer.
	The copending application does not teach a method of increasing responsiveness to checkpoint inhibitor therapy. 
	NCT02493361 teaches a method of treating metastatic melanoma, a tumor, in human patients comprising a plurality of treatment cycles wherein the treatment comprises: a) delivering an effective dose of a plasmid encoding IL-12 to the tumor by intratumoral electroporation; b) administering an effective dose of pembrolizumab, a PD-L1 antagonist, to the subject, wherein the plasmid is injected on days 1, 5, and 8 of each odd numbered cycle, and pembrolizumab is administered on day 1 of each odd and even numbered treatment cycle (Arms and Interventions; Study Description, Brief Summary). NCT02493361 teaches Pembrolizumab will be administered every 3 weeks, and further that Pembrolizumab will be administered day 1 of each cycle (Arms and Interventions; Study Description, Brief Summary). Thus, each cycle is 3 weeks.
	Klein teaches that PD-1hi and PD-1int subsets in tumor-infiltrating CD8+ T cells from cancer patients (Page 210, lines 22-25).
	Klein teaches in patient cell populations with a substantial amount of PD-1hi expressing (approximately > 15%) cells were not able to secrete cytokines, such as IFN-γ, TNF and IL-2. In contrast, cytokine secretion could be induced in most patient cell populations with a lower amount of PD-1hi expressing (approximately < 15%) cells. Klein further teaches that in patient cell populations with a lower amount of PD-1hi expressing (approximately < 15%) cells, the addition of a blocking antibody to 
	Klein further teaches that the increase in cytokine expression upon PD-1 blockade inversely correlated with the percentage of PD-1hi T cells, indicating that patients expressing larger numbers of PD-1hi T cells respond poorly to PD-1 blockade (Page 211, lines 21-23).
	Klein teaches the effect of PD-1 blockade correlated with the levels of PD-1 expression, with minimal effects on responsiveness of TILs with high proportions of PD-1hi subpopulations. The PD-1hi subset appeared more "exhausted," i.e., exhibited signs of functional exhaustion, and responded poorly to PD-1 blockade. Thus, the level of PD-1 expression may represent a novel marker to define distinct T cell subsets in human cancers and, may serve as a predictor of responses to treatment with PD-1 blocking antibodies (Page 213, lines 3-11).
	Klein further teaches PD-1hi T-cell subsets displayed a high co-expression of CTLA-4 (Page 216, lines 6-9).
	Ngiow teaches that agonistic anti-CD40 mAb converted PD1hi T cells into PD1lo T cells, reversing phenotypic T-cell exhaustion and allowing the anti-PD1 refractory tumors to respond to anti-PD1 therapy (Abstract). PD1 downmodulation by anti-CD40 mAb relied upon IL12 but not IL23,CD80/CD86/CD28, or CD70/CD27 (Abstract). Thus Ngiow teaches that the induced IL12 is specifically responsible for the reversal of PD-1 resistance. Ngiow further teaches that a combination of agents that induce IL12 production, including TLR ligands, vaccines, or cellular therapy, are likely to provide benefit with anti-PD1 therapy, and restoration of IL12 signaling when anti-PD1 therapy resistance develops may be feasible (Page OF10, 1st Column, 2nd to last paragraph).
Whitley teaches a method of treating a subject from cancer comprising administering a nucleic acid sequence expression vector for encoding IL-12, wherein the IL-12 genes comprise subunits p35 and p40 separated by an IRES (internal ribosomal entry sequence) sequence (Claims 7 and 12).

Zhu teaches the electroporation parameters for i.m. injection of IL-12 encoding DNA in patients with tumors are 350 V/cm and 20 ms pulse duration for two pulses (Page 2348, Materials and Methods, Gene constructs - Page 2349, Animal Procedures).
Becher teaches a method of treating a patient suffering from malignant neoplastic disease, comprising the administration into a tumour, into the vicinity of a tumour, or to the lymph node associated with a tumour, of an IL-12 polypeptide having a biological activity of IL-12 or a nucleic acid expression vector encoding said IL-12 polypeptide, and the administration of a T cell inhibition blocker agent selected from a nonagonist CTLA-4 ligand and a non-agonist PD-I ligand. Becher further teaches a method wherein the PD-1 antagonist and the IL-12 polypeptide is administered systemically together with systemic PD-1 blockade (page 2, paragraph [0025]). 
Lee teaches that probing impedance of cell membrane is necessary to fully understand resealing dynamics of the membrane in a nonlinear current response (Page 246, column 1, 3rd paragraph). Lee further teaches, dynamic process of membrane permeability of human cancer cells can be measured in microchannel during electroporation by combining electrochemical impedance spectroscopy (EIS) with microchannel electroporation (Page 246, column 1, 3rd paragraph).
It would be obvious to one of ordinary skill in the art to modify the method as taught by the copending application, to further comprise the steps e.g. treating metastatic melanoma as taught by NCT02493361. As NCT02493361 and the copending application both teach methods of treating a tumor comprising administering to a patient an IL12 plasmid via electroporation, and a PD-1/PD-L1 antagonist. One would be motivated to use the specific dosages, and electroporation protocols as taught in the art 
It would be obvious to one of ordinary skill in the arts to modify the method of as taught by copending application and NCT02493361 , to further comprise selecting a subject wherein less than 15% of intratumoral CD8 T cells in a tumor sample from the subject are PD-1hiCTL4hiCD8+ T cells, as taught by Klein. One of ordinary skill in the arts would be motivated, with a reasonable expectation of success, to do so, as Klein teaches cytokine secretion could be induced in most patient cell populations with a lower amount of PD-1hi expressing (approximately < 15%) cells, and the effect of PD-1 blockade correlated with the levels of PD-1 expression, with minimal effects on responsiveness of TILs with high proportions of PD-1hi subpopulations (approximately > 15%).
In regards to claim 26, it would further be obvious to one of ordinary skill in the art to modify the method as taught by the copending application, NCT02493361, and Klein above, to further comprise wherein the subject is progressing or has progressed on anti-PD1 antibody therapy, as taught by Ngiow. One of ordinary skill in the art would be motivated to modify the method to specifically treat a subject who is progressing or has progressed on anti-PD1 antibody therapy, as Ngiow teaches a combination of agents that induce IL12 production, including TLR ligands, vaccines, or cellular therapy, are likely to provide benefit with anti-PD1 therapy, and restoration of IL12 signaling when anti-PD1 therapy resistance develops. It would be obvious to treat patients who have had anti-PD1 therapy and have developed resistance, as taught by Ngiow, with IL-12, as taught by the copending application, NCT02493361 and Klein. Further, as Ngiow teaches that it is in fact the IL-12 that is responsible for the reversal of anti PD-1 therapy resistance, one would have a reasonable expectation of success from modifying the method to treat patients who have had prior anti-PD1 therapy.

In regards to instant claim 30, the recited results, i.e. regression of tumor, will necessarily flow from the active steps of the claimed method. The claimed method of treating a tumor, will necessarily result in a regression of a tumor.
It would have been obvious to one of ordinary skill in the art to modify the method as taught by the copending application, NCT02493361 and Klein, to further comprise the step wherein the intratumoral electroporation comprises at least one pulse at a field strength of about 350 V/cm and a duration of about 10 milliseconds.  Zhu had already taught the electroporation parameters for i.m. injection of IL-12 encoding DNA in patients with tumors are 350 V/cm and 20 ms pulse duration for two pulses. Heller teaches that treatment protocols with under 300V and pulses longer than 50ms have not been effective in demonstrating acceptable cure rates for tumors. Therefore adjusting the duration of the pulse from 20 ms to 10 ms would be within the realm of routine optimization for one of ordinary skill in the art. One would have been motivated to adjust the parameters for electroporation to optimize an electroporation protocol for the delivery of a plasmid encoding a therapeutic protein, such as IL-12, that will provide substantially improved results in the regression of cancer tumors, such as melanoma, while also substantially improving the long-term Survival rates (Heller, Column 2, lines 56-61). One of ordinary skill in the art would have had a reasonable expectation of success from utilizing a known electroporation protocol of IL-12 nucleic acid for treating cancer.
It would be obvious to modify the method as taught by the copending application, NCT02493361 and Klein, to further comprise combining electrochemical impedance spectroscopy (EIS) 
It would have further been further obvious to one of ordinary skill in the art to modify the method as taught by the copending application, NCT02493361 and Klein, to further comprise the administration of six pulses delivered at 1500 V/cm at 100 microseconds pulse duration. One would have been motivated to adjust the parameters for electroporation to optimize an electroporation protocol for the delivery of a plasmid encoding a therapeutic protein, such as IL-12, that will provide substantially improved results in the regression of cancer tumors, such as melanoma, while also substantially improving the long-term Survival rates (Heller, Column 2, lines 56-61). One of ordinary skill in the art would have had a reasonable expectation of success from utilizing a known electroporation protocol of IL-12 nucleic acid for treating cancer.
It would be obvious to one or ordinary skill in the art to modify the method as taught by the copending application, NCT02493361, and Klein to further comprise administering a nucleic acid sequence expression vector for encoding IL-12, wherein the IL-12 genes comprise subunits p35 and p40 separated by an IRES sequence, as taught by Whitley. One of ordinary skill in the art would be motivated to do so as to produce a self-assembling and functionally active molecule to elicit and/or enhance the patient’s immune response (page 10, lines 1-8). One of ordinary skill in the art would have a reasonable expectation of success at treating cancer with the specific self-assembling and functionally active IL-12, 
It would have been obvious to one of ordinary skill in the art to modify the method as taught by the copending application, NCT02493361 and Klein, to further comprise the step wherein the PD-1 or PD-L1 antagonist is delivered systemically. One would have been motivated to systemically administer PD-1, as it was already taught that was a safe and effective way of treating tumors with IL-12 nucleic acid vectors in Becher. Further, one of ordinary skill in the art would have a reasonable expectation of systemically administering PD-1 along with IL-12 nucleic acid vectors, as it was already a known method of treating cancer, according to Becher.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusions
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/               Examiner, Art Unit 1643   


/HONG SANG/               Primary Examiner, Art Unit 1643